Citation Nr: 0916009	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of dislocated left shoulder.

2.  Entitlement to service connection for a right shoulder 
rotator cuff disability secondary to residuals of dislocated 
left shoulder joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  By a July 1971 rating decision, the RO denied a claim of 
service connection for residuals of dislocated left shoulder.

2.  Evidence received since the July 1971 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.

3.  It is as likely as not that the Veteran has degenerative 
joint disease of the left shoulder attributable to a 
dislocated left shoulder during active military service.


CONCLUSIONS OF LAW

1.  A July 1971 rating decision, which denied the Veteran's 
claim of service connection for residuals of dislocated left 
shoulder, is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for residuals 
of dislocated left shoulder has been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The Veteran has degenerative joint disease of the left 
shoulder that is the result of a dislocated left shoulder 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a March 2003 notice letter, the 
Veteran and his representative were notified of the 
information and evidence needed to substantiate the 
underlying claims of service connection.  By a January 2007 
notice letter, the Veteran was notified that his claim of 
service connection for residuals of dislocated left shoulder 
was previously denied by a July 1971 decision.  The 
definition of new and material evidence was provided.  The 
Veteran was told that new and material evidence was needed to 
reopen the previously denied claim and that the new evidence 
had to pertain to the reason the claim was previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  By the January 
2007 notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's claim, the claim was 
properly re-adjudicated in March 2007 and August 2007, which 
followed the March 2003 and January 2007 notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the left 
shoulder issue on appeal.  The Veteran's service treatment 
records (STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Philadelphia VA Medical Center (VAMC) and Temple University 
Physicians as treatment providers.  Available records from 
those facilities were obtained.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his left shoulder claim that 
need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
these claims, one is not necessary to decide the left 
shoulder claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  New and Material Evidence

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the July 1971 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the July 1971 decision 
included:  a VA examination report dated in November 1970; 
the Veteran's STRs and personnel records; and statements by 
the Veteran.

In denying the claim in July 1971, the RO found that the 
evidence of record did not show an in-service injury or 
disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the July 1971 decision 
includes:  treatment records from Philadelphia VAMC dated 
December 2003 through May 2004 and September 2005 through 
April 2006; letters from Temple University Physicians dated 
December 2006 and February 2007; a lay statement from a 
service comrade of the Veteran dated April 2004; and 
statements from the Veteran and his representative.

The Board finds that the lay statement from the a service 
comrade of the Veteran regarding an in-service injury 
constitutes new and material evidence in connection with the 
Veteran's claim of service connection.  It is new because the 
evidence was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the in-
service injury or disease element of a service connection 
claim-the absence of which was the reason the claim was 
denied in the July 1971 decision.  Thus, the evidence relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim.  Accordingly, the claim of service connection for 
residuals of dislocated left shoulder is reopened with the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

III.  Analysis

In a February 2004 statement, the Veteran contends that his 
left shoulder was dislocated while in active military 
service.  Specifically, at a March 2009 hearing, the Veteran 
reported that his injury occurred during an altercation with 
an officer in Landing Zone Betty in the Republic of Vietnam.  
Hearing Transcript at 3.  Thus, the Veteran contends that 
service connection is warranted for the residuals of his in-
service dislocated left shoulder joint.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

A review of the Veteran's STRs reveals that the Veteran had 
no treatment for or diagnosis of a left shoulder disability 
in service.  The Veteran's January 1968 entrance examination 
report indicates that the Veteran reported that he had a 
painful or "trick" shoulder or elbow, but no disability was 
noted by the examiner.  The Veteran's August 1970 separation 
examination report indicates that the Veteran did not report 
a painful or "trick" shoulder, and the examiner noted that, 
"[a]t this time, pt. [patient] has no diagnosable illnesses.  
He is to be considered a healthy male."

Nonetheless, the Veteran contends that his left shoulder was 
dislocated during an in-service altercation.  In addition, 
the Veteran explains that the lack of evidence of the 
shoulder injury in his STRs is due to the fact that he was 
immediately evacuated from Landing Zone Betty after the 
incident.  Hearing Transcript at 6-7.  The Veteran's service 
records reveal that the Veteran had foreign service at 
USARPAC as a radio mechanic and that he received the Vietnam 
Service Medal.  In support of his claim, the Veteran 
submitted an April 2004 lay statement by a service comrade 
who reported that he witnessed the altercation, the diagnosis 
and treatment of the Veteran's dislocated left shoulder, and 
the evacuation of the Veteran from Landing Zone Betty.  The 
service comrade is competent to report on that which he 
personally observed.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  Thus, the Board finds 
that it is likely that the Veteran suffered a dislocated left 
shoulder in service.

Although, at the March 2009 hearing, the Veteran stated that 
he is not currently receiving treatment for his left 
shoulder, Hearing Transcript at 14, a September 2005 
treatment record from the Philadelphia VAMC reveals that the 
Veteran was diagnosed with advanced degenerative joint 
disease of the left shoulder.  In addition, the Veteran's 
post-service treatment records include a February 2007 letter 
from Temple University Physicians.  The letter states that, 
within reasonable medical certainty, the Veteran sustained a 
dislocated left shoulder, as he has contended, and that the 
Veteran currently suffers from glenohumeral arthrosis as a 
result.  (A December 2006 letter indicates that arthritis was 
seen on x-ray.)  Such medical opinion evidence is 
uncontradicted in the record.  Thus, the Board finds that the 
Veteran has a current disability, and that his disability is 
attributable to his active military service.

The Board notes that there is no objective evidence that 
degenerative joint disease manifested to a compensable degree 
within one year of the Veteran's separation from military 
service.  Thus, service connection is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

However, given the Board's finding of an in-service injury, a 
current disability, and a link between the in-service injury 
and the current disability, the Board finds that, resolving 
reasonable doubt in favor of the Veteran, service connection 
for degenerative joint disease of the left shoulder is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Thus, the appeal of this issue is granted.  See 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for degenerative joint disease of the left 
shoulder, a residual of left shoulder dislocation, is 
granted.


REMAND

Regarding the claim of service connection for a right 
shoulder rotator cuff injury, the Board finds that further 
development is necessary.

At a March 2009 hearing, the Veteran states that he did not 
injure his right shoulder in service; rather, the Veteran 
contends that his right shoulder injury is the result of 
favoring his left shoulder due to his service-connected left 
shoulder disability.  Hearing Transcript at 3, 9, 11-13.  
Thus, the Veteran contends that service connection is 
warranted for a right shoulder rotator cuff injury secondary 
to his service-connected degenerative joint disease of the 
left shoulder.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, supra (which allowed for secondary service connection 
on an aggravation basis), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

Although, at the March 2009 hearing, the Veteran stated that 
he is not currently receiving treatment for his right 
shoulder, Hearing Transcript at 14, a February 2004 magnetic 
resonance imaging (MRI) report includes the identification of 
a chronic supraspinatus tear consistent with rotator cuff 
arthropathy.  However, the medical evidence of record 
contains no discussion of a possible link between the 
Veteran's service-connected left shoulder disability and his 
right shoulder.  VA regulations require VA to obtain a 
medical opinion based on the evidence of record if VA 
determines such evidence is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board finds that further development is necessary to 
address the etiology of the Veteran's right shoulder rotator 
cuff injury.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that his right 
shoulder rotator cuff injury is attributable to his service-
connected degenerative joint disease of the left shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the Veteran's history 
and examination results, the examiner 
should ascertain whether the Veteran has 
a right shoulder rotator cuff disability.  
The examiner should then discuss the 
etiology and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed right 
rotator cuff disability has been caused 
or made chronically worse by left 
shoulder degenerative joint disease.  The 
bases for the opinion provided should be 
explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for right shoulder rotator 
cuff injury.  (The provisions of 
38 C.F.R. § 3.310 (2006) should be 
applied, which is the version of the 
regulation that was in effect when the 
Veteran filed his claim.)  If the benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


